Order entered July 13, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01495-CV

           IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS

                          On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-3072-3

                                           ORDER
       We GRANT appellant’s July 9, 2015 third motion for extension of time to file combined

reply brief and ORDER the brief be filed no later than July 15, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE